Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 have been cancelled; Claim 5 has been amended; Claims 13-14 are added as new claims;  Claims 5-14 remain for examination, wherein claim 5 is an independent claim. 

Previous Rejections/Objections
Previous objection of claim 5 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/15/2022.
However, in view of the Applicant’s amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (US-PG-pub 2017/0369975 A1, thereafter PG’975) in view of Miyazaki et al (US 8,747576 B2, thereafter US’576).
PG’975 in view of US’576 is applied to the instant claims 5-12 for the same reason as stated in the previous office action dated 2/9/2022.
Regarding the amended feature in the instant claim 5, the amended feature does not change the scope of the instant claim.
Regarding the new claims 13-14, the Example #A26 in tables 2 and 4 of PG’975 indicates including 0.8 mass% C, which reads on the claimed C ranges 0.70-0.85 mass% (cl.13) and 0.70-0.84 mass% (cl.14).

Claim(s) 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’975 in view of Ueda et al (JP 2004223531 A1, with on-line translation, thereafter JP’531).
Regarding claim 5-8 and 13-14, PG’975 teaches a rail which has a predetermined chemical composition in which a structure to a depth of 25 mm from an outer surface of a head portion as the origin includes 95% or greater of a pearlite structure, the hardness of the structure is in a range of HV 350 to 480 (Abstract, Figs., Examples, and claims of PG’975). The comparison of the composition ranges between the alloy composition disclosed by Example #A26 in table 2 and, structure &properties in table 4 of PG’975 and those of the instant claims 5-8 is listed in the following table. All of the composition ranges, properties, and microstructure ranges disclosed by Example #A26 in tables 2 and 4 of PG’975 are within the claimed ranges. 

Element
From instant Claim 5 and 13-14 (in mass %)
From alloy #A26 in table 1 of PG’975(in mass%)
Within range
(in mass%)
C
0.70-1.00 (cl.5);
0.7-0.85 (cl.13);
0.7-0.84 (cl.14)
0.80
0.80
Si
0.50-1.60
0.60
0.60
Mn
0.20-1.00
0.75
0.75
P
0.035 or less
0.015
0.015
S
0.012 or less
0.010
0.010
Cr
0.40-1.30
0.60
0.60
Formula (1) Ceq [C]+[Si]/11+[Mn]/7+[Cr]/5.8
1.04-1.25
About 1.07
About 1.07
Fe
Balance with impurities
Balance with impurities
Balance with impurities

From instant Claim 6 (in mass %)


At least one from group consisting of
V: 0.30 or less;
Cu: 1.0 or less;
Ni: 1.0 or less;
Nb: 0.05 or less;
Mo: 0.5 or less
V: 0.08
V: 0.08

From instant Claims 7-8 (in mass %)


At least one from group consisting of
Al: 0.07 or less;
W: 1.0 or less;
B: 0.005 or less;
Ti: < 0.01;
Sb: 0.5 or less
B: 0.0012
B: 0.0012

From claim 5


Hardness (HV) from 1 mm to 25 mm
370-520
430 (2 mm) -450 (25 mm)
within
Microstructure (area%)
Pearlite 95 or more
Pearlite (2 mm-25 mm)
Reads on
Formula (2) Ceq (max): [C]max+[Si] max /11+[Mn] max /7+[Cr] max /5.8
1.40 or less
--
--

From claims 9-12


Heating T (oC)
1150-1350
1250-1300 (par.[0296] of PG’975)
1100 or more (par.[0020] of US’576)
1250-1300
Holding time A(s) 
from formula (3)
for #26 is exp(6000/T+3.6)
250 min or more (par.[0021] of US’576)
Cal from formula (3) is about 66 min
250 min
Hot-rolling T (oC)
850-950
950
950
Cooling rate (400-600oC)
1-5 oC/s
5oC/s
5oC/s


Still regarding claim 5 and regarding claim 9-12, PG’975 does not specify formula (2) in the instant claim 5, which related to the deviation of the C, Si, Mn, and Cr in the claimed region (1 mm to 25 mm from rail head surface). However, the deviation of C, Si, Mn, and Cr in the claimed region fully depend on the alloy composition and manufacturing process. PG’975 provides detail process parameters to obtain pearlite phase the region of 2 mm-25 mm from surface (for example #C2 in table 10 of PG’975). The comparison between the parameters disclosed by PG’975 and those claimed in claims 9-12 is listed in the above table. PG’975 teaches the hot-rolling and cooling conditions. Although PG’975 teaches reheating to 1250-1300oC (par.[0296] of PG’975)
  PG’975 does not specify the holding time as recited in the instant claims 9-12. JP’531 teaches a high carbon steel rail is characterized in that in the reheating process for hot‐rolling the billet of the rail steel having, by weight %, C:0.80‐1.40% (abstract of JP’531). JP’531 teaches the relationship between reheating holding time at 1100oC or more reheating temperature for a hot-rolling process (claim of JP’531). And more specifically, more than 250 minutes from the viewpoint of uniformly heating the steel slab and ensuring formability during rail rolling. (par.[0021] of JP’531), which meets the claimed heating temperature and the calculated holding time. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the preheating as demonstrated by JP’531 in the process of PG’975 since both PG’975 and JP’531 teach the same pearlite base rail steel throughout whole disclosing range and JP’531 teaches optimizing the reheating condition for hot-rolling process from the viewpoint of uniformly heating the steel slab and ensuring formability during rail rolling. (par.[0021] of JP’531). Since PG’975 in view of JP’531 teaches the same rail head steel alloy treated by the same manufacturing process, the claimed formula (3) (related to the deviation of the C, Si, Mn, and Cr in the claimed region (1 mm to 25 mm from rail head surface) would be highly expected from PG’975 in view of JP’531. MPEP 2112 01 and 2145 II.

Response to Arguments
Applicant’s arguments to the art rejection to claims 5-14 have been considered but they are not persuasive and they are also moot in view of the new ground rejection above. 
The Applicant’s arguments are summarized as following:
1, Regarding the rejection of claim 5 of Ueda et al (PG’975) in view of Miyazaki et al (US’576), the cited prior arts having different C range limitation and US’576 teach away of applying a steel with less than 0.85wt% C. 
2, Ueda et al (PG’975) and Miyazaki et al (US’576) teach different N amount in the steel. PG’975 requires that the N content of the rail be 0.0040% to 0.0200% (paragraphs [0023], [0159], and claim 1), whereas US’576 requires that the N content of the rail be 0.0024 to less than 0.0040% (Abstract, lines4-5 of column 3, lines 29-40 of column 6). In this regard also, PG’975 and US’576 teach away from each other.
3, Ueda et al (PG’975) and Miyazaki et al (US’576) teach different Cr amount in the steel. the example of PG’975 has a different cooling stop temperature range compared to the instant claims 9-12. Therefore, the asserted combination of Ueda et al (PG’975) and Miyazaki et al (US’576) fails to teach each and every element of claims 9-12. 
In response, 
Regarding the argument 1 and 2, Firstly, it is noted that all of the C and N amounts disclosed in Ueda et al (PG’975) and Miyazaki et al (US’576) overlap the claimed C in the instant claim 5 and there is no limit for N in the instant claims. Secondly, C and N ranges disclosed by Ueda et al (PG’975) and Miyazaki et al (US’576) have very close disclosing amounts: “0.85 mass% C” and “0.004 mass% N”. Closing disclosing range creates a prima facie case of obviousness. MPEP 2144 05 I. 
Regarding the argument 3, the invention of Ueda et al (PG’975) and Miyazaki et al (US’576) ought to be taken as a whole, and should not in any way be limited to examples provides in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said parameter within the disclosed range. Actually, Miyazaki et al (US’576) specify including 0.05-2.0wt% Cr in the alloy (Col.8, lns.20-32 off US’576) and Ueda et al (PG’975) the cooling stop temperature range is 580-640oC (par.[0256]), which overlapping the claimed Cr range (cl.5) and cooling stop temperature range 400-600oC in claim 9-12. MPEP 2144 05 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734